Case 4:18-cv-02351 Document 114 Filed on 05/19/21 in TXSD Page 1of1
Civil Courtroom Minutes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUDGE Lynn N. Hughes
CASE MANAGER ‘Glenda Hassan
LAW CLERK O DePena M Troutman
DATE S /. 19 /. 2\
TIME lo: 36 am. 422-94 a.m.
p.m. 2: 2] p.m.
CIVIL ACTION H 9 22 gl
F lexstee { P pel ine Techaclegies, Tae.
STYLE versus
OFF Shore Pryelines anel Cres LPR) Dac. ,efal.
DOCKET ENTRY
lH Conference, Cl Hearing, Day [Bench O Jury Trial Reporter: Gonm
Patrice Le yorde cher , Collin Phritip § for _ Flexsteel Pipe linn Techrale'es
Sean Hsu for OPE chore Alpelinay aad bakit, Yor Bay
Michael Collias for _ CRina ge Re,’
for
O Evidence taken [exhibits, testimony]:

 

O

Argument heard on:

 

 

 

Motions taken under advisement: __¢ log)
Order to be entered.

Internal review set: _Ol- 21. 202|

Rulings rendered on:

ORR

 

 

07-2019
